IN THE SUPREME COURT OF PENNSYLVANIA
                                                                     M.D. Appeal Dkt.
                              MIDDLE DISTRICT                        52 MAP 2016



SALADWORKS, LLC AND WESCO                 : No. 971 MAL 2015
INSURANCE COMPANY                         :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Commonwealth Court
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (GAUDIOSO AND UNINSURED             :
EMPLOYERS GUARANTY FUND)                  :
                                          :
                                          :
PETITION OF: UNINSURED                    :
EMPLOYERS GUARANTY FUND                   :


                                      ORDER



PER CURIAM

       AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is whether a franchisor may be subject to

liability as a statutory employer under Section 302(a) of the Workers’ Compensation

Act?